Citation Nr: 0329874	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  99-14 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
on a direct basis.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for plantar wart, left foot (fifth toe).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from May 1991 to March 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

Newly-raised claim

In October 2003, the appellant submitted a statement from W. 
M. Slotter, DPM, dated September 5, 2003 wherein Dr. Slotter 
indicated that the veteran was presently experiencing lumbar 
back pain secondary to a compensatory gait from the pain 
caused by his left foot plantar wart.  This raises a claim of 
secondary service connection under 38 C.F.R. § 3.310, which 
was also implicitly claimed by the appellant on his 
substantive appeal.  The claim has not, however, been 
addressed by the RO.  Accordingly, this claim is referred to 
the RO for appropriate development and adjudication.  The low 
back disorder claim at issue on appeal will be addressed 
under the theory of entitlement advanced by the appellant and 
adjudicated by the RO - direct service connection under 38 
C.F.R. § 3.303.

The Board notes that the appellant did not waive initial RO-
level review of Dr. Slotter's statement; however, as he 
submitted it directly to the Board within the time provided 
to him by the notice of transfer of the file to the Board.  
The statement only addresses a new theory of entitlement for 
the low back disorder and factually noncontributory findings 
regarding the plantar wart, the Board does not believe this 
case needs to be remanded back to the RO for consideration of 
this statement in lieu of review of the matters pending 
before the Board at this time.




FINDINGS OF FACT

1.  A current disability of the low back is not supported by 
competent medical evidence.

2.  The appellant has a small plantar wart on his left fifth 
toe, which is recurrent in nature and causes him pain on 
weightbearing over the fifth metatarsal head.  There is no 
evidence of other residual disability.


CONCLUSIONS OF LAW

1.  The appellant does not have a disability of the low back 
that was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for an evaluation in excess of 10 percent, 
since September 1998, for plantar wart, left fifth toe, under 
either the criteria in effect prior to or on August 30, 2002, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4, Codes 5284, 7801-06, 7819 (2001 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  Regardless of whether the VCAA applies to this claim, 
the fact is that there has been compliance with this law, as 
discussed in more detail below.

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

With respect to VA's duty to notify, the 1999 rating decision 
on appeal, as well as the statement of the case (SOC) and 
supplemental statement of the case (SSOCs), together have 
adequately informed the appellant of the types of evidence 
needed to substantiate his claims.  Furthermore, in April 
2001, the RO sent a letter to the appellant explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA, the letter 
informed the appellant what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  He was sent a second 
VCAA-notice letter in May 2003 regarding his claim seeking a 
higher disability rating for his left foot plantar wart 
disability.  Therefore, the Board finds that the Department's 
duty to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board concludes that the VCAA notice provided to the 
appellant in this case is legally sufficient.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. September 22, 2003); Disabled American Veterans, 
et. al. v. Secretary of Department of Veterans Affairs (DAV), 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit has held 
that 38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid 
to the extent they provide a claimant "not less than 30 
days" to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though these letters requested a response from the 
appellant within 60 days (the April 2001 letter) and 30 days 
(the May 2003 letter), they also expressly notified the 
appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. 
§ 5103(b).  Therefore, the claimant was notified properly of 
his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the appealed rating decision dates from February 1999, long 
before the VCAA was enacted.  The RO therefore had no option 
other than to send a VCAA notification letter in the midst of 
the appellate process already underway.  In other words, 
chronologically, it was impossible for VA to provide VCAA 
notification to this particular claimant before the initial 
adjudication of his claims.  And it should be noted here as 
well that the appellant has literally had years to submit 
evidence in support of his claims (filed in September 1998), 
and in fact, he has done so.  It now appears that VA has all 
the information needed to decide the case.   It therefore 
appears quite pointless to require VA to wait still longer to 
adjudicate this long-standing appeal when it is clear that no 
additional evidence is forthcoming.

Moreover, in practical terms, the appellant in this case has 
had a full year to submit evidence after VCAA notification.  
In fact, he has had over two years since the first VCAA 
letter was sent to him in April 2001.  The Federal Circuit's 
concern in PVA that a claimant would be unaware of the time 
he had left to submit evidence is also inapplicable in the 
specific circumstances of this case.  The appellant in this 
case has been made aware on numerous occasions, in response 
to the various statement/supplemental statements of the case 
and the 90-days notice of transfer of the claims file to the 
Board that he had more time to submit evidence.  In response 
to the aforementioned 90-day transfer letter, which was 
issued in September 2003, the appellant submitted the 
statement from Dr. Slotter discussed above in the 
Introduction.  No additional evidence appears to be 
forthcoming at this point.  Since this claimant has, as a 
matter of fact, been provided at least one year to submit 
evidence after the VCAA notification, and as it now appears 
he has nothing further to submit, the adjudication of his 
claims by the Board at this time will proceed.

The record also shows that the appellant was informed of the 
revised regulations concerning the rating of skin disorders 
in the July 2003 supplemental statement of the case, and his 
claim was adjudicated by the RO at that time pursuant to 
these new rating criteria.

With respect to VA's duty to assist the appellant, the RO 
obtained the VA and private evidence identified by the 
appellant, and, as noted above, he has submitted evidence 
himself in support of his claims.  The Board is not aware of 
a basis for speculating that relevant evidence exists that VA 
has not obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant has 
been provided several VA examinations, and the RO also 
solicited a medical opinion addressing the low back disorder.  
There is no objective evidence showing a recent change in the 
severity of the wart disability.  Further examination is not 
needed because sufficient evidence is of record to decide 
this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.


B.  Service Connection for a Low Back Disorder

(i.) Pertinent law and regulations

Service connection - in general

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).  
Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

(ii.) Legal analysis

As noted above, in order to establish service connection 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson, supra.

The pertinent facts in this case are not in substantial 
dispute.  The appellant has related a history of injuring his 
back in service loading trucks while operating a forklift and 
his service medical records verify that he injured his back 
on one occasion in February 1992, as the result of lifting 
heavy boxes and equipment.  At that time, clinical findings 
were significant only for some muscular tension/tenderness.  
He was diagnosed with musculoskeletal low back pain and given 
Motrin for pain relief.  He was also instructed to 
participate in physical therapy.  There is no evidence of 
additional treatment for the February 1992 back injury or any 
other back injury.  There is another report dated in December 
1992, which indicates that he hurt his right shoulder when a 
track fell directly on his shoulder, but this report contains 
no reference to any back injury.  When examined for discharge 
purposes in January 1993, the appellant reported a history 
positive for recurrent mechanical back pain, but the physical 
examination of his spine at that time was reported as normal.

The medical evidence dated from the post-service period, to 
include examinations of the spine/joints conducted in January 
1999, March 2000 and April 2001, fails to establish a 
specific diagnosed disability for the lumbar spine.  
Furthermore, there is evidence of an intercurrent injury to 
the back as reflected by reports from a private hospital 
(University Hospital), which indicate that the appellant 
injured his low back in a lifting injury in July 1997 while 
he was at work (heavy lifting on job due to a broken 
elevator).  These reports denote a diagnosis of low back 
strain secondary to this injury.

The report of the January 1999 VA spine examination denotes a 
diagnosis of "[n]ormal back examination" based on the 
appellant's accounts of two back injuries in service (the 
forklift injury - which threw him onto his back, and the 
overhead crane incident - which fell on him, and as noted 
above, involved his right shoulder, but was not then noted to 
include injury to his back) and the results of the physical 
examination, which revealed a normal-appearing gait, normal 
and equal circumferential measurements of both lower 
extremities, negative straight leg raising, intact sensation, 
intact and equal reflexes, satisfactory muscle strength 
bilaterally, and no evidence of muscle spasm.  There was a 
question regarding the examiner's reported findings of range 
of motion of the lumbar spine, and as a result, an addendum 
report was prepared in December 1999.  Based on a review of 
the evidence in the claims file, the examiner stated in this 
addendum report that the limitation on flexion the appellant 
exhibited on the January 1999 exam, in the absence of 
muscular spasm, or any other deviation of motion and normal 
radiograph, represented, "a minimal residual of his low back 
sprain disorder."

As noted, the appellant was examined for a second time on a 
VA spine examination in March 2000; this examination was 
conducted by the same VA examiner who examined the appellant 
in January 1999.  On this examination, the appellant reported 
difficulties with his back since the two injuries from 
service he described on the 1999 exam, significant for 
difficulty walking for over a two-hour period, inability to 
bend, and lifting limited to 20 pounds or less.  He also 
stated that his back felt weak, that it fatigued easily and 
that it lacked endurance.  He stated that surgery had not 
been suggested to him, but that he used a brace on occasion 
for support.  Notwithstanding the clinical findings on 
examination were negative: there was no evidence of a limp, 
there was a normal wear pattern on the soles of both shoes, 
neurological examination was within normal limits and 
straight leg raising was positive at 60 degrees bilaterally.  
There also was no evidence of muscle spasm and it appears the 
examiner reported similar range of motion test results, noted 
here for a deficit on flexion.  X-rays and an MRI of the 
spine were completed in connection with this examination as 
well.  The X-rays were interpreted as normal and the MRI 
showed grossly normal anatomical alignment of the L1 through 
L5 vertebral bodies with degenerative changes and loss of 
disc space height at the L4-5 level.  Based on these 
findings, the examiner diagnosed "[n]ormal low back 
examination."  In addition, the examiner provided a nexus-
opinion to the effect that he found no problems at present 
with the appellant's lower back and therefore, it was not 
likely that there existed a relationship between the 
appellant's current complaints and the service injuries he 
reported.

Finally, the appellant was examined again in April 2001 on a 
VA joint examination.  At that time, he complained of chronic 
intermittent localized low back pain, which increased at the 
end of the day after heavy activity.  He again recounted the 
two service injuries (the Board notes that as with the other 
two VA examinations, he made no mention of the 1997 low back 
injury detailed in the University Hospital reports).  
Notwithstanding, on the clinical examination there was no 
evidence of swelling, increased heat or erythema, and the 
joints of the spinal and spinal curvature were intact.  
Moreover, there was no evidence of atrophy, asymmetry, or 
fasciculation about the paraspinal musculature.  In addition, 
straight leg raising was negative bilaterally and 
hamstring/quadriceps was 5/5 bilaterally.  Sensation was 
intact to light touch in the lower extremities and was 
symmetrical.  X-rays of the lumbar spine were interpreted by 
the examiner in April 2001 as showing a question of mild 
retrolisthesis of L5 relative to S1; however, the examiner 
added that this was possibly due to projection as an 
equivalent interpretation was not seen on the previous study 
or on the MRI from March 2000; the examiner indicated that 
the balance of the study was unremarkable.  Based on these 
findings, the examiner provided the following diagnosis:  No 
significant pathology of lumbosacral spine.
After having carefully reviewed the record, and for reasons 
expressed immediately below, the Board finds that the medical 
evidence does not establish the existence of a current 
residual chronic disability of the low back.  Hickson element 
(1) is therefore not met and the veteran's claim fails on 
that basis.

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of a current 
disability, as shown by the medical evidence in this case, 
the appellant's claim of entitlement to service connection 
for a low back disorder on a direct basis may not be granted.  
Degmetich, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998).

In this case, there is simply no evidence of a current, 
underlying chronic disability of the low back.  On this 
point, it is significant that a diagnosis by history, or pain 
alone without an underlying disease process, does not 
constitute a disability for VA purposes.  See Sanchez-
Benitez, supra.  The appellant has reported a history of 
chronic intermittent low back pain, especially with heavy 
activity, but on no less than three VA spine/joints 
examinations conducted between 1999 and 2001, the following 
diagnoses reported:  Normal back examination; Normal low back 
examination; and, No significant pathology of lumbosacral 
spine.  These diagnoses represent the examiners' conclusions 
based on the appellant's complaints, medical history and 
objective clinical findings on examination.  And given these 
diagnoses, the Board must accept the fact that 
notwithstanding the appellant's complaints, his prior history 
of a back strain-type injury sustained in service, the 
medical assessment of his condition is that he simply does 
not have pathology of the low back significant enough to 
warrant a specific diagnosis.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (Board may not base a decision on 
its own unsubstantiated medical conclusions, but must instead 
rely on the medical evidence of record).

Further, while the Board will not take specific issue with 
the credibility of the appellant, although his failure to 
report the 1997 back strain injury on three subsequent VA 
examinations raises some serious questions in this regard, as 
a lay person without medical training, he is not qualified to 
render medical opinions on matters such as diagnosis, and his 
opinion as to the origin of his currently claimed symptoms is 
entitled to no weight or probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Furthermore, as discussed above, the medical evidence does 
not reflect a diagnosis for a disability of the low back on 
the separation examination of January 1993.  And for the 
accounts the appellant provided after service in connection 
with this claim, the service medical records themselves only 
document one injury, in February 1992, with no evidence of a 
second back injury or evidence that the condition was chronic 
in nature.  For these reasons, the Board finds that the 
medical evidence does not reflect the presence of a chronic 
back disability shown in service.  This finding, together 
with the fact that there is evidence of an intercurrent back 
strain injury in 1997, and unfavorable nexus evidence in the 
form of the December 1999 VA addendum report, the Board 
additionally observes that Hickson element (3), medical 
nexus, is necessarily lacking also.  This finding also 
defeats the claim on the basis of continuity of 
symptomatology shown after service under 38 C.F.R. 
§ 3.303(b), as there is no evidence of any back problems 
between the 1992 strain injury in service and the subsequent 
post-service injury in 1997, a period exceeding five years.  
This finding is bolstered by the negative pathology for a low 
back diagnosis denoted on the 1999-2001 VA examinations.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
low back disorder on a direct basis.  The benefits sought on 
appeal with respect to this claim are accordingly denied.



C.  Increased Rating for Plantar Wart, Left Foot

(i.) Pertinent law and regulations

Disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. § 4.1 and § 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.  See also Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).

Fenderson considerations

This appeal involves the appellant's challenge of the initial 
or original rating assigned for his left foot-plantar wart 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Regulation change - skin disorders

Regulations concerning the evaluation of diseases of the skin 
were revised in July 2002, during the pendency of this 
appeal.  See 67 Fed. Reg. 49490-49599 (July 31, 2002).  The 
revisions in these criteria are effective from August 30, 
2002.

The U. S. Court of Appeals for Veterans Claims indicated that 
a change in the law during the pendency of an appeal but 
prior to completion of the administrative process entitles 
the claimant to application of the version of the schedule 
that is most favorable to his claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); but see Kuzma v. 
Principi, supra.  As there remains a question on the full 
reach of the Federal Circuit's opinion in Kuzma for matters 
pending at the VA-level [the Department presently has a legal 
opinion request on this matter pending before its General 
Counsel], the Board will continue to apply the Karnas rule in 
this particular case.  Moreover, because it is not clear 
which of the skin rating criteria are more favorable to the 
appellant, the Board will apply both versions to determine 
whether he is entitled to a higher rating.  Cf. VAOPGCPREC 
3-2000, 65 Fed. Reg. 34532 (May 30, 2000) (unless it is clear 
from facial comparison, separately apply the pre-amendment 
and the post- amendment version to determine which version is 
more favorable).  However, the Board must apply the old law 
prior to the effective date of the new law.  Id.; see also 
Green v. Brown, 10 Vet. App. 111, 116-119 (1997) and 38 
U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier that the 
effective date of the Act or administrative issue).

The RO originally denied the appellant's claim of entitlement 
to a disability rating in excess of 10 percent for the left 
foot plantar wart under the former diagnostic criteria.  
After the revision, the RO readjudicated this case under the 
revised criteria by supplemental statement of the case issued 
to the appellant in July 2003.  The RO concluded that no 
change was warranted in the 10 percent rating under the 
revised version of Diagnostic Code 7819.  Based on this 
record, the Board believes that the issue may be addressed by 
it without prejudice to the appellant, since the RO has 
already addressed the matter.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must be 
considered whether the claimant has been given adequate 
notice and opportunity to respond and, if not, whether the 
claimant will be prejudiced thereby).

Assignment of diagnostic code

Based on the medical history, diagnosis and identified 
symptoms, the Board concludes that the appellant's service-
connected plantar wart disability is most appropriately rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7819 [benign skin 
neoplasms].  See 38 C.F.R. § 4.20 (2003) (when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease, in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous).  The appellant has not 
suggested a more appropriate diagnostic code.

(ii.) Legal analysis

As noted above, the appellant's plantar wart on his left 
fifth toe is rated analogous to benign skin growths or 
neoplasm under Diagnostic Code 7819, under both the previous 
and current rating schemes.

Under the criteria in effect prior to August 30, 2002, Code 
7819 provides that the disability be rated as for eczema.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2001).  Under this 
code, a zero percent rating is warranted for symptoms of 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area; a 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area; a 30 percent rating must 
involve exudation or itching constant, extensive lesions, or 
marked disfigurement; and, finally, the maximum 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.

The evidence shows that the appellant has a small plantar 
wart on his left fifth toe, which is recurrent in nature and 
causes him pain on weightbearing over the fifth metatarsal 
head.  Service records show that he was seen on a few 
occasions in 1991 for erythema and point tenderness in the 
area where a plantar wart was removed from his left fifth 
toe.  The VA examination reports discussed above in 
connection with the service connection claim indicate that 
the appellant continues to experience a recurrent wart, which 
he shaves off, but otherwise, he has a normal gait and no 
other discernible disability (able to walk on toes and heels 
without discomfort or difficulty, as noted on April 2001 VA 
joints exam).  Additionally, the statement from Dr. Slotter 
indicates that the appellant has a recurrent wart 
notwithstanding two surgical excisions, and has tried 
multiple treatments including chemical and cryo-therapy.  
There is no evidence of regular outpatient care or 
hospitalizations for this disability.

As there is no evidence whatever in this case showing that 
the appellant's plantar wart involves exudation or itching 
constant, extensive lesions, or marked disfigurement, the 
Board concludes that there is no basis for entitlement to the 
30 percent rating under Code 7806, per the old regulations.  
Similarly, as there is no evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition 
associated with the plantar wart, the appellant would not be 
entitled to the maximum 50 percent rating under this code.

Under the criteria effective August 30, 2002, a disability 
under Diagnostic Code 7819 is, in the appellant's situation, 
rated as a scar under Codes 7801 through 7805 (scar other 
than on head, face or neck, or as a superficial scar, either 
unstable or painful on examination, or on the basis of 
limitation of the part affected).  With the exception of Code 
7801, these codes provide a single, maximum 10 percent 
rating, which having already been assigned in this case, 
provide no greater basis of entitlement for the appellant.  
And in the appellant's case, a higher rating under the 
aforementioned Code 7801 could not be entertained in any 
event as these ratings require the scar to cover an area 
exceeding 12 square inches for entitlement to the 20 percent 
rating and still greater area coverage for the higher ratings 
(30 percent and 40 percent).  The Board will take judicial 
notice of the fact that it is factually impossible that the 
appellant's plantar wart on his left fifth toe could cover an 
area 12 square inches or greater.

The criteria under Code 7805 - scar rated on the basis of 
limitation of the part affected - would entail consideration 
in the appellant's case of potential entitlement under 
Diagnostic Codes 5279 through 5284 (metatarsalgia, hallux 
valgus/rigidus, hammer toe, malunion of tarsal/metatarsal 
bones, foot injuries), but as with the 7801-05 codes cited 
above, all of these criteria provide a single, maximum rating 
of 10 percent with the exception of Code 5284, which provides 
20 percent and 30 percent ratings for foot injuries described 
as, respectively, moderately severe and severe.  However, 
given the medical evidence of record, the Board finds that 
the appellant is not entitled to a higher rating under Code 
5284.  As discussed above, on the most recent examination in 
April 2001, the appellant was able to toe and heel walk 
without difficulty.  The other VA examination findings show 
that he has a normal gait and no limp.  These findings do not 
in the Board's estimation amount to a "moderately severe" 
or worse disability of the left foot.

The Board notes further that there is no indication that the 
schedular criteria are inadequate to evaluate the appellant's 
plantar wart.  The degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  In this regard, the 
Board notes that there is neither evidence of frequent 
hospitalization or marked interference with employment due to 
this disability.  It therefore appears that the RO was 
correct in concluding that there was no basis to refer this 
case for an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).



Conclusion

The Board finds that a preponderance of the evidence is 
against the appellant's claim of entitlement to an increased 
evaluation for service-connected plantar wart of the left 
fifth toe for the rating period in question, September 1998 
to the present.  Fenderson, supra.  As such, the evidence is 
not so evenly balanced as to raise doubt concerning any 
material issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).


ORDER

Service connection for a low back disorder on a direct basis 
is denied.

An original evaluation in excess of 10 percent for the 
appellant's plantar wart, left fifth toe, is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



